Citation Nr: 0613172	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  93-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's mother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1985.  He died in November 1989.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied entitlement to service 
connection for the cause of the veteran's death.

The record shows that in August 1995 the Board remanded the 
case to the RO for further development.  The case was 
returned to the Board and in September 1997 the Board issued 
a decision that denied the benefit sought.  The claimant 
sought appellate review and in a June 1999 decision, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the September 1997 Board decision and remanded the 
case to the Board for another decision, taking into 
consideration matters raised in its order.  In May 2000, the 
Board remanded the case to the RO for further development.  
The case was returned to the Board, and in a December 2001 
decision the Board again denied entitlement to service 
connection for the cause of the veteran's death.  Once again 
the appellant sought judicial review and in February 2003 the 
Court vacated the December 2001 Board decision and remanded 
the matter to the Board for readjudication and the issuance 
of a new decision.  

In July 2003 and in June 2005, the Board remanded the case to 
the RO for further development.  The case was recently 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The certified cause of death was gastrointestinal 
bleeding due to or as a consequence of thrombocytopenia due 
to or as a consequence of leukemia.

2.  The competent and probative medical evidence reasonably 
associates the development of fatal acute lymphocytic 
leukemia (ALL) to the veteran's military service as a hull 
maintenance technician that included exposure to ionizing 
radiation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the appellant's claim for service connection for the 
cause of the veteran's death, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Analysis

The appellant's principal argument is that the veteran's 
fatal ALL was due to his exposure to ionizing radiation in 
service.  In March 1990, she submitted a statement from a 
service comrade of the veteran who referred to his own work 
around nuclear submarines, particularly what he described as 
"mini-subs," which he indicated were highly radioactive.  He 
also indicated that there were numerous "drills" which he 
indicated could have "covered" a real spill, although he 
admitted that he knew of no such spills.  In June 1990 she 
submitted correspondence in which she referred to a 
conversation that she had with the veteran in October 1989 
during which he indicated that he had been exposed to 
ionizing radiation on several occasions as a hull maintenance 
technician.  She also submitted an article which described 
the duties of a hull maintenance technician as including 
plan, supervising and performing tasks necessary for 
fabrication, installation and repair of all types of 
structures, shipboard and shore-based plumbing and piping 
systems; qualification in the skills and use of damage 
control, chemical, biological and radiation defense and fire 
fighting equipment; tasks in the field of shipboard damage 
control; as well as training others in these tasks.  

In addition, in May 1991, the veteran's former spouse stated 
that the veteran had served as a welder on submarines and in 
the shop, that he had worked in a restricted area, in what 
she referred to as this "radiated" area, and he never wore 
protective clothing.  

In summary, the certified cause of the veteran's death in 
November 1989 was a consequence of leukemia.  The type of 
leukemia was ALL and it was initially diagnosed in July 1988 
approximately three years after his separation from military 
service.  The veteran's treating physician stated in October 
1991, and a VA specialist in August 2001 agreed, that ALL is 
a distinct type of leukemia from chronic lymphocytic 
leukemia.  The distinction is significant as will be 
explained later in this decision.  His treating physician 
also placed the initial presentation of ALL in mid 1988.  The 
VA specialist did not note any hematologic abnormalities 
during service or prior to mid 1988 that were indicative of 
ALL.  The VA specialist opinion noted pertinently that ALL is 
more common in children and less common in adults and the 
symptoms usually have an abrupt onset. 

The veteran's service records included the DD Form 1141 
(Record of Occupational Exposure to Ionizing Radiation) this 
showed exposure for January 18-19, 1982 recorded as 00.000 
accumulated dose (rem).  It was noted the permissible 
lifetime accumulated dose was 5 rem a year.  A handwritten 
entry "receipt audit" in February 1983 noted less than 
00.500 rem/yr as the permissible lifetime dose but did not 
add any additional dose information for the period.  The 
instructions for preparation of the form were printed on the 
reverse side.  Paragraph 16 of the instructions indicates 
that pertinent information such as known exposure from 
internally deposited radioactive material or from any 
external radioactive source should be entered.  Any activity 
or assignment bearing a potential for exposure should be 
described and an estimate of time-dose relationships 
reported, if feasible.  His primary military occupation was 
hull maintenance technician.  In October 1995, the National 
Personnel Records Center indicated there was no additional DD 
Form 1141 on file.  

In February 1996, the Naval Dosimetry Center indicated that 
no records were found concerning the veteran in their data 
base.  In October 2000, the Naval Dosimetry Center again 
stated that they had no records pertaining to the veteran.  
However, in January 2004 it reported a period of exposure 
from January 18-19, 1982 with the dose (in REM) recorded as 
00.000 for both shallow dose and deep dose equivalent.  There 
was no further dose information provided in a follow-up 
report in September 2004.  A December 2005 letter to the 
appellant from the Office of the Chief of Naval Operations 
explained that there were no incidents of accidental exposure 
during the veteran's duty at the New London facility and that 
the only monitoring data for the veteran was during training 
in January 1982.  

The veteran's personnel records included a statement that he 
had signed in July 1983, which indicated that he was aboard a 
vessel that was capable of carrying nuclear weapons. This 
statement indicated that there was a control program in 
effect that would ensure that those serving aboard this 
vessel would be exposed to no more radiation than that to 
which the general public was exposed.  The description of 
duties in his personnel records also noted tasks included 
welding.  He completed training in quality assurance 
inspection and hull maintenance.  

In April 1990, KBM, M. D., stated that the veteran was 
apparently exposed to low-level ionizing radiation while 
serving as a hull technician and that low-level, constant 
exposure to radiation has been implicated in the development 
of many leukemias.  Dr. M. opined that this may be 
etiologically related to the development of the veteran's 
leukemia.  

In October 2001, Dr. M. reported the veteran indicated being 
exposed to ionizing radiation while he was in the United 
States Navy and stationed in Groton, CT.  He reported in his 
work from February 1983 through May 1984 he was exposed to 
ionizing radiation.  The physician stated the veteran denied 
any other exposure to known hematotoxic agents, and that 
individuals exposed to ionized radiation have an increased 
incidence of acute leukemia.  The physician believed that the 
veteran's reported exposure to ionizing radiation during this 
period of time may have contributed to the etiological event 
in the development of ALL.  The physician noted that a number 
of studies had documented that high and low levels of 
ionizing radiation have contributed to the development of 
acute leukemia. 

A correspondence in February 2002 from the Navy Dosimetry 
Center confirmed the previously reported dose information for 
the veteran.  A correspondence in March 2002 from the Navy 
Dosimetry Center to the appellant's mother explained that the 
veteran would have been badged if he was performing nuclear 
work.  However the stated dose would have indicated that 
doses received were not recorded or his work did not require 
badging.  His name did not appear at the Navy base record of 
individuals monitored for occupational exposure.  According 
to the letter, the veteran did not have the qualification to 
work on a nuclear system.  Furthermore a dosimeter was only 
issued when a potential for occupational exposure was present 
and badging was specific to the individual and work assigned.  
In light of the explanation given regarding the monitoring 
program, the report confirmed the radiation dose for the 
veteran as reported on the DD Form 1141.  

In March 2002 letter from a state department of environmental 
protection informed the appellant there was no public record 
of any nuclear spills or contamination at the New London base 
in 1982 or 1983.

EJS, Ph.D., professor emeritus of radiological physics at a 
university medical school submitted several statements for 
the record on behalf of the appellant.  In August 2002, based 
on a review of the record and literature regarding low-dose 
exposure to ionizing radiation, Dr. S. concluded it was 
highly probable that the veteran's death was connected to his 
Navy service.  The opinion discussed the ingestion/halation 
effects of materials such as Strontium-90 leading to 
increased leukemia rates.  In April 2003, Dr. S. added that 
radioactive material release occurred with grinding, welding 
or cutting operations on steel such as in hull maintenance on 
nuclear submarines and that welders in such circumstances 
were more subject to cancer involving the white cells and 
lymph nodes than welders in general.  In August 2003, Dr. S. 
noted a recent report, Health Effects of Ionizing Radiation 
Exposures at Low Doses for Radiation Protection Purposes, 
supported evidence that workers receiving low dose protracted 
internal exposure to radiation such as received working near 
reactors were "hundreds of thousands of times more likely to 
produce leukemia..." that expected from short, high external 
exposures from X-ray or detonation upon which permissible 
doses are based.  Dr. S. stated this explained why a welder 
like the veteran working for many months in and near nuclear 
submarines will be more likely to experience weakening of 
bones and infectious disease in addition to a higher risk of 
cancers such as ALL.  

In July 2005, the Director, Compensation and Pension Service 
(C&P Service Director) referred the claims file to the VA 
under Secretary for Health to prepare a dose assessment, to 
the extent feasible, based on available methodologies.  Then, 
if determined that the veteran was exposed, to provide an 
opinion regarding the relationship of such exposure to the 
veteran's death from ALL.  In July 2005, the Chief Public 
Health and Environmental Hazards Officer stated there was no 
official documentation of occupational exposure to ionizing 
radiation and therefore "we cannot determine that the 
veteran was occupationally exposed to ionizing radiation 
during military service."  The C&P Service Director then 
returned the claims file to the RO for further action on the 
pending appeal.  

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases such as leukemia may be presumed to have 
been incurred in or aggravated by service if manifest to the 
required degree during the applicable one-year period.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
will be discussed in detail below, ALL may be presumed to 
have been incurred in service based upon exposure to ionizing 
radiation.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d). 

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The record will be evaluated, mindful of these principles and 
the veteran's main contention that he developed ALL as a 
result of exposure to ionizing radiation.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  Initially, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2005), by showing that 
the disease or malady was incurred during or aggravated by 
service, on a direct basis or the general presumption 
provisions set forth above.  See Combee v. Brown, 
34 F.3d 1039, 1040, 1043 (Fed. Cir. 1994); McGuire v. West, 
11 Vet. App. 274, 277 (1998).  Here, the fatal ALL was 
initially manifested in mid 1988, several years after the 
veteran's military service, and there is no competent 
evidence associating the disease to his military service 
under the generally applicable framework for service 
connection.  Furthermore, the claim is grounded in the 
presumption available to certain veteran's who develop a 
listed cancer and participated in a radiation risk activity 
or established exposure to ionizing radiation on another 
basis as provided under 38 C.F.R. § 3.311. 

As stated previously, there are certain types of cancer, 
including ALL, that are presumptively service connected 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2005).  To 
prevail under the statutory presumption requires 
participation in a "radiation-risk activity" as defined in 
the implementing regulation.  38 C.F.R. § 3.309(d)(3)(ii)(A)-
(D).  The claim is not grounded in such participation thus, 
the appellant cannot establish service connection under the 
statutory presumption.  The statute and implementing 
regulation include leukemia other than chronic lymphocytic 
leukemia (CLL).

Finally, "radiogenic diseases" which include ALL (expressly 
including all forms of leukemia except CLL) may be service 
connected pursuant to 38 C.F.R. § 3.311, which provides for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  Under section 3.311, there is no 
presumption of service connection for any radiogenic disease; 
however the specified period for the manifestation of 
leukemia is any time after exposure.  Ramey v. Brown, 120 
F.3d 1239, 1242-43 (Fed. Cir. 1997); 38 C.F.R. 
§ 3.311(b)(5)(ii).  Where a claimant is seeking service 
connection for a radiogenic disease listed under 38 C.F.R. § 
3.311(b)(2) he or she is not required to submit a 
"traditional" claim.  See Hilkert v. West, 12 Vet. App. 145, 
147-48 (1999); see also Wandel v. West, 11 Vet. App. 200 
(1998).  Instead, "pursuant to Congress' mandate, VA 
established special procedures to follow for those veterans 
seeking compensation for diseases related to exposure to 
radiation in service."  Hilkert, 12 Vet. App. at 148.  

Section 3.311 creates a series of chronological obligations 
upon both the claimant and the Secretary.  The basic steps or 
chronological obligations in the initial development stage 
are that the claimant must establish the existence of a 
radiogenic disease, which has been satisfied in this case 
with ALL initially manifesting during the specified period, 
and the claim that the disease is related to the veteran's 
radiation exposure while in service.  Establishing the 
presence of a radiogenic disease that became manifest in the 
applicable time period under 38 C.F.R. § 3.311(b)(5) and 
alleging that it was caused by radiation exposure during 
military service alone are sufficient to trigger the 
Secretary's duty to obtain a dose assessment.  See 38 C.F.R. 
§ 3.311(a), (b)(2); Hilkert, supra.

Before referral for further development under 38 C.F.R. 
§ 3.311(c) is necessary, there must be a "radiogenic 
disease" and evidence of exposure through the dose 
assessment.  Here, the appellant asserted that the 
veteran's exposure resulted from duties as a hull 
maintenance technician in the Navy.  The official data 
shows the veteran was monitored briefly in January 1982 
and the dose reported for this period was 00.000 rem.  
Several follow-up reports did not vary from the DD Form 
1141 data regarding measured exposure. 

It was the holding in Wandel v. West, 11 Vet. App. 200, 
205 (1998) that no further development as provided in 
section 3.311(b)(1) was required where the dose estimate 
was of "zero".  Similarly, a determination of no risk 
of exposure provides a plausible basis to find a claimed 
cancer was not service-connected under section 3.311, and 
there was no required referral for dose estimation.  The 
veteran's situation was apparently not deemed analogous 
to these examples since there was a justification for 
further dose estimation.  The personnel records were 
obtained and they did allude to the potential for 
exposure on board a vessel that carried nuclear weapons.  
Furthermore, Dr. S. is a credible source with regard to 
the question of dose estimation and his opinions are 
sufficient to establish the veteran's exposure to a 
significant amount of ionizing radiation while in the 
Navy.  See Rucker v. Brown, 10 Vet. App. 67, 71-72 
(1997); 38 C.F.R. § 3.311(a)(3)(ii).  

The claimant is entitled to the benefit of the doubt on any 
material issue to consideration of a claim.  Thus, although 
the designee of the VA Under Secretary for Health concluded 
it could not be determined that the veteran was 
occupationally exposed to ionizing radiation, there is other 
credible evidence of occupational exposure that would not 
necessarily have been monitored.  In fact the instructions 
for completing the DD Form 1141 recognize that such 
circumstances may occur, although in this case they may not 
have obvious and the information from the Navy Dosimetry 
Center seems to rely solely on obvious exposure situations 
for which close monitoring would be expected.  Thus there is 
an approximate balance of the evidence on the material issue 
of an opportunity any for measurable exposure.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. 
§ 3.311(f).

From the information on file, the ALL would not generally 
manifest in the veteran's age group and there is no evidence 
of a more likely supervening or intervening cause.  38 C.F.R. 
§ 3.311(g).  The probable dose is only one factor to be 
considered among the various factors listed in 38 C.F.R. 
§ 3.311(e) and Dr. S. has adequately addressed this element.  
The veteran undoubtedly did welding and cutting activities as 
a hull maintenance technician and there is no evidence 
refuting the conclusion that significant low dose exposure 
occurred during the performance of the veteran's usual 
military duties which were not likely monitored.  He 
explained the significance of such exposure from the 
standpoint of radiation induced ALL.  Thus, the VA opinion in 
July 2005 appeared to rely only on official documentation, 
without giving any consideration to the information Dr. S. 
provided.  Indeed, the memorandum directed to the Under 
Secretary for Health did not mention either of the 
physician's opinions that were a part of the relevant record 
regarding the determination of exposure.  Thus, the Board 
views the favorable evidence in the record directed to 
service connection as unrebutted and in the circumstances of 
this case no further opinion is necessary in light of the 
benefit of the doubt rule.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).  

Accordingly, the Board concludes there is sufficient 
competent and probative evidence to conclude the veteran did 
have appreciable exposure to ionizing radiation in his duties 
as a hull maintenance technician and that such exposure led 
to the development of the fatal ALL.  The Board believes that 
this conclusion is supported in a liberal reading of the 
record, and is one that takes into consideration the VA 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a). 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


